10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-09289-MMD-CLB Document 9_ Filed 07/07/20 Page 1 of 2

uf _ FILED RECEIVED

—— ENTERED ——. SERVED ON
COUNSELPARTIES OF RECORD

 
 

UNITEDISLATES DISTRICT COURT
DISTRICT OF NEVADA

 

CLERK US DISTRICT C

 

 

 

 

0
DONNA BATESON, DISTRICT OENEVADA ASE NQ. 3:20-cv-00289-MMD-CLB
Ley —______.) DEPUTY
Plaintiffs, y
)
VS. ) MINUTE ORDER RE:
) IN-PERSON HEARING
RENOWN HEALTH, )
)
Defendant. )
)

 

IT IS HEREBY ORDERED that an in-person continued Early Neutral Evaluation will

be conducted on TUESDAY, AUGUST 11, 2020 at 1:30 P.M., before Magistrate Judge Robert

A. McQuaid, Jr., Courtroom 6, Bruce R. Thompson U.S. Courthouse and Federal Building, 400

South Virginia Street, Reno, Nevada.

The Court is closely following and reinforcing the guidelines from the CDC and other

relevant health authorities and is taking precautionary measures to limit the potential spread of

the COVID-19 virus. For example:

All visitors to the courthouse will be required to maintain a social distance of at least six
feet and either wash their hands or use hand sanitizer before entering the courtroom.

Inside the courtrooms, chairs, tables, and microphones that have been utilized will be
cleaned after each hearing. Counsel are encouraged to bring disinfectant wipes to clean
the surface areas utilized to their own comfort level as well.

Hearing attendees are encouraged to bring and wear personal protective equipment
including face masks, gloves, or other protective coverings.

Documents that will be referenced or utilized during a hearing must be emailed to the
Courtroom Deputy and any other necessary recipient (e.g., opposing counsel, defendant)
at least 24 hours before the hearing.

Any necessary signed documents must be filed at least one day before the scheduled
hearing as required by General Order 2020-05.

MNUTE ORDER IN CHAMBERS - 1

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-00289-MMD-CLB Document9 Filed 07/07/20 Page 2 of 2

If you do not feel well, contact the Courtroom Deputy immediately to reschedule
this hearing or make arrangements to attend it remotely. DO NOT COME TO THE
COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a
cough, fever, or shortness of breath, or if you have been in contact with anyone who has
been recently diagnosed with a COVID-19 infection. Refer to Temporary General Order

2020-02 for additional courthouse-access policies and procedures.

ui ah.

UNITED STATES MAGISTRATE JUDGE

Dated this 7th day of July, 2020.

MNUTE ORDER IN CHAMBERS - 2

 
